Opinion filed April 28, 2022




                                       In The


        Eleventh Court of Appeals
                                   __________

                               No. 11-21-00111-CR
                                   __________

                       JARED LEE TYLER, Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 35th District Court
                              Brown County, Texas
                         Trial Court Cause No. CR26813


                      MEMORANDUM OPINION
       Jared Lee Tyler, Appellant, waived his right to a jury trial and pled guilty to
the offense of aggravated sexual assault of a child. The trial court conducted a
unified hearing, found Appellant guilty, and assessed his punishment at
imprisonment for thirty-five years. We affirm.
       Appellant’s court-appointed counsel has filed in this court a motion to
withdraw. The motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and concludes that there are
no meritorious issues to raise on appeal. Counsel provided Appellant with a copy of
the brief, a copy of the motion to withdraw, and a form motion for pro se access to
the appellate record for Appellant to sign and file with this court. Counsel advised
Appellant of his right to review the record and file a response to counsel’s brief.
Counsel also advised Appellant of his right to file a petition for discretionary review
with the clerk of the Texas Court of Criminal Appeals seeking review by that court.
See TEX. R. APP. P. 68. Court-appointed counsel has complied with the requirements
of Anders v. California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex.
Crim. App. 2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); and
Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).
        Appellant has not filed a response to counsel’s Anders brief. Following the
procedures outlined in Anders and Schulman, we have independently reviewed the
record, and we agree that the appeal is frivolous and without merit.1
        We grant counsel’s motion to withdraw, and we affirm the judgment of the
trial court.


                                                                 PER CURIAM
April 28, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.

                                                    2